Citation Nr: 1804228	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  13-17 706	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for superior labral tear from anterior to posterior (SLAP) tear of the right shoulder.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to March 1982, August 1985 to January 1987, and from February 2003 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for SLAP tear of the right shoulder and assigned an evaluation of 0 percent effective March 12, 2010.  

In a rating decision in May 2013, the RO increased the Veteran's disability rating for SLAP tear of the right shoulder to 10 percent effective March 12, 2010.  

In May 2016 the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  

In March 2017, the Board remanded the claim for further development.

In a July 2017 rating decision, the RO assigned a 20 percent disability rating for the right shoulder disability effective March 12, 2010.   

In October 2017, the Board wrote to the Veteran and afforded him another opportunity for Board hearing because the Veterans Law Judge who conducted his prior hearing is no longer at the Board.  38 U.S.C. § 7107 (2012); 38 C.F.R. § 20.707 (2017).  In December 2017, the Veteran indicated that he did not want another Board hearing.




FINDING OF FACT

On October 5, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
S. HENEKS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


